DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2022 was filed along with a fee under 37 CFR 1.17(p) prior to the mailing date of the Official action dated March 15, 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The information disclosure statements (IDS) submitted on August 30, 2022 and September 29, 2022 were filed along with fees under 37 CFR 1.17(p) prior to the mailing date of the present Official action.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 11-14, 27, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2016/0122472 A1 to Su et al. (hereinafter “Su”).

Referring to Applicant’s independent claim 1, Su teaches a stir-in titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3; the titanium dioxide pigment composition of Su is capable of being “stirred in” an aqueous medium containing latex particles dispersed therein), comprising: a plurality of titanium dioxide particles (par. [0017] of Su); and a dispersant package (pars. [0018-19], [0036]; the polymer of Su is equivalent to Applicant’s claim term “a dispersant package”; Su teaches the polymer can comprise multiple backbones attached to one or more titanium dioxide functional groups and one or more latex functional groups) deposited on the surfaces of said titanium dioxide particles in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (par. [0052] of Su), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants (par. [0022] of Su), polymeric dispersants (pars. [0020], [0022], [0032], [0036-37], [0083] of Su) and combinations thereof (par. [0036] of Su); and at least one polyhydric alcohol component (par. [0022] of Su), wherein said titanium dioxide pigment composition is in dry form (par. [0053] of Su).  The amount of dispersant package taught by Su renders obvious Applicant’s claimed range.  The amount of dispersant package taught by Su lies within Applicant’s claimed range of “no greater than about 5% by weight”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Su teaches said titanium dioxide particles are formed by the chloride process (par. [0050] of Su).

Referring to Applicant’s claim 3, Su teaches said titanium dioxide particles have at least one inorganic coating deposited on the surfaces thereof (par. [0051] of Su), wherein said inorganic coating(s) is a metal oxide coating(s) (par. [0051]; the silica, alumina and mixtures thereof of Su are equivalent to Applicant’s claim term “metal oxide coating”).

Referring to Applicant’s claim 4, Su teaches said inorganic coating(s) are selected from the group consisting of silica coatings (par. [0051] of Su), alumina coatings (par. [0051] of Su), and combinations thereof (par. [0051] of Su).

Referring to Applicant’s claim 5, Su teaches said dispersant package is present in said pigment composition in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package.  The amount of dispersant package taught by Su renders obvious Applicant’s claimed range.  The amount of dispersant package taught by Su lies within Applicant’s claimed range of “no greater than about 2% by weight”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Su teaches said organic compounds having at least one amine functional group and at least one hydroxy functional group are alkyl amine hydroxyls and combinations thereof (pars. [0021], [0036]; the 3-amino-1-propanol and 2-amino-2-methyl-1-propanol of Su are equivalent to Applicant’s claim term “alkyl amine hydroxyls”).

Referring to Applicant’s claim 9, Su teaches said low molecular weight monomeric dispersants are selected from the group consisting of carboxylic acids (pars. [0022], [0037] of Su), tri carboxylic acids (par. [0022] of Su) and combinations thereof [0036] of Su).

Referring to Applicant’s claim 11, Su teaches said polymeric dispersants are polymeric molecules that contain one or more functional groups of compounds selected from the group consisting of selected from the group of amines (pars. [0020], [0037], [0083] of Su), carboxylic acids (par. [0022] of Su), sulfonic acids (par. [0083] of Su), phosphonic acids (pars. [0022], [0037], [0083] of Su), and phosphoric acids (pars. [0022], [0037], [0083] of Su); and combinations thereof [0036] of Su).

Referring to Applicant’s claim 12, Su teaches said polymeric dispersants are polyacrylic acid (par. [0032] of Su).

Referring to Applicant’s claim 13, Su teaches said polyhydric alcohol components are alkyl straight chain polyols (par. [0022] of Su).

Referring to Applicant’s claim 14, Su teaches said polyhydric alcohol component is trimethylolpropane (par. [0022] of Su).

Referring to Applicant’s claim 27, Su teaches a method of forming a stir-in titanium dioxide pigment composition in dry form for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3; the titanium dioxide pigment composition of Su is capable of being “stirred in” an aqueous medium containing latex particles dispersed therein), comprising: providing a plurality of titanium dioxide particles (par. [0017] of Su); providing a dispersant package (pars. [0018-19], [0036]; the polymer of Su is equivalent to Applicant’s claim term “a dispersant package”; Su teaches the polymer can comprise multiple backbones attached to one or more titanium dioxide functional groups and one or more latex functional groups), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants (par. [0022] of Su), polymeric dispersants (pars. [0020], [0022], [0032], [0036-37], [0083] of Su) and combinations thereof (par. [0036] of Su); and at least one polyhydric alcohol component (par. [0022] of Su); depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (par. [0052], [0056] of Su); and after depositing said dispersant package on the surfaces of said titanium dioxide particles (par. [0056] of Su), drying said titanium dioxide particles to form a stir-in titanium dioxide pigment composition in dry form (pars. [0053, [0056] of Su).  The amount of dispersant package taught by Su renders obvious Applicant’s claimed range.  The amount of dispersant package taught by Su lies within Applicant’s claimed range of “no greater than about 5% by weight”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 30, Su teaches a method of forming a stir-in titanium dioxide pigment composition slurry for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3; the titanium dioxide pigment composition of Su is capable of being “stirred in” an aqueous medium containing latex particles dispersed therein), comprising: providing an aqueous medium (pars. [0017], [0042], [0053], [0056] of Su); providing a plurality of titanium dioxide particles (par. [0017] of Su); providing a dispersant package (pars. [0018-19], [0036]; the polymer of Su is equivalent to Applicant’s claim term “a dispersant package”; Su teaches the polymer can comprise multiple backbones attached to one or more titanium dioxide functional groups and one or more latex functional groups), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants (par. [0022] of Su), polymeric dispersants (pars. [0020], [0022], [0032], [0036-37], [0083] of Su) and combinations thereof (par. [0036] of Su); and at least one polyhydric alcohol component (par. [0022] of Su); and depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package to form a titanium dioxide pigment composition (par. [0052], [0056] of Su); and dispersing said titanium dioxide pigment composition in said aqueous medium to form a stir-in titanium dioxide pigment composition slurry (par. [0056] of Su), wherein prior to being dispersed in said aqueous medium, said titanium dioxide pigment composition is in dry form (pars. [0053], [0056] of Su).  The amount of dispersant package taught by Su renders obvious Applicant’s claimed range.  The amount of dispersant package taught by Su lies within Applicant’s claimed range of “no greater than about 5% by weight”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 33, Su teaches said titanium dioxide pigment composition slurry formed by the method is a stir-in titanium dioxide pigment composition slurry (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su).
Claims 7, 28, 29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2016/0122472 A1 to Su et al. (hereinafter “Su”) as applied to claims 1, 6, 27 and 30 above, and further in view of United States Pre-Grant Patent Application Publication No. 2006/0107873 A1 to El-Shoubary et al. (hereinafter “El-Shoubary”).

Referring to Applicant’s claim 7, Su teaches a stir-in titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3; the titanium dioxide pigment composition of Su is capable of being “stirred in” an aqueous medium containing latex particles dispersed therein), comprising: a plurality of titanium dioxide particles (par. [0017] of Su); and a dispersant package (pars. [0018-19], [0036]; the polymer of Su is equivalent to Applicant’s claim term “a dispersant package”; Su teaches the polymer can comprise multiple backbones attached to one or more titanium dioxide functional groups and one or more latex functional groups) deposited on the surfaces of said titanium dioxide particles in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (par. [0052] of Su), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants (par. [0022] of Su), polymeric dispersants (pars. [0020], [0022], [0032], [0036-37], [0083] of Su) and combinations thereof (par. [0036] of Su); and at least one polyhydric alcohol component (par. [0022] of Su), wherein said titanium dioxide pigment composition is in dry form (par. [0053] of Su).
Although Su teaches said organic compounds having at least one amine functional group and at least one hydroxy functional group are alkyl amine hydroxyls and combinations thereof (pars. [0021], [0036]; the 3-amino-1-propanol and 2-amino-2-methyl-1-propanol of Su are equivalent to Applicant’s claim term “alkyl amine hydroxyls”), Su does not teach explicitly said organic compounds having at least one amine functional group and at least one hydroxy functional group are “selected from the group consisting of 2-amino-2-methyl-1,3- propanediol, 2-amino-2-ethyl-1,3-propanediol, tris(hydroxymethyl)aminomethane, triethanolamine, N-butyl-diethanolamine, dimethylglucamine, and combinations thereof” according to Applicant’s claim language.
However, El-Shoubary teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary), comprising: a plurality of titanium dioxide particles (pars. [0019-20] of El-Shoubary); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of up to 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El- Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (pars. [0034-36]; triethanolamine, 2-amino-2-methyl-1-propanol, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol of the dispersant agent of El-Shoubary are equivalent to Applicant’s claim term “at least one amine functional group and at least one hydroxy functional group”); dispersant agent (pars. [0034-38] of El-Shoubary); and at least one polyhydric alcohol component (par. [0024]; trimethylolpropane and pentaerythritol of the organic compound of El-Shoubary are equivalent to Applicant’s claim term “at least one polyhydric alcohol component), wherein said titanium dioxide pigment composition is in dry form (pars. [0023], [0041] of El-Shoubary).
There is a reasonable expectation the 2-amino-2-methyl-1-propanol of Su can be substituted with any one of triethanolamine, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol taught by El-Shoubary.  Both Su and El-Shoubary teach identical or substantially identical stir-in titanium dioxide pigment compositions for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary) comprising a plurality of titanium dioxide particles (par. [0017] of Su; pars. [0019-20] of El-Shoubary) and a dispersant package and their respective constituents deposited on the surfaces of said titanium dioxide particles (pars. [0018-22], [0032], [0036-37], [0052-53], [0083] of Su; pars. [0023-24], [0034-38], [0041-42] of El-Shoubary).  As Su teaches the organic compound having at least one amine functional group and at least one hydroxy functional group is 2-amino-2-methyl-1-propanol (par. [0021] of Su) and El-Shoubary teaches the organic compound having at least one amine functional group and at least one hydroxy functional group includes triethanolamine, 2-amino-2-methyl-1-propanol, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol (pars. [0034-36] of El-Shoubary), the 2-amino-2-methyl-1-propanol taught by both Su and El-Shoubary is equivalent to all of triethanolamine, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol taught by El-Shoubary and recognized as suitable for the same intended purpose. MPEP 2144.06 [R-08.2012] (II) & 2144.07 [R-08.2012]
For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the 2-amino-2-methyl-1-propanol of Su with any one of triethanolamine, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol taught by El-Shoubary.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Su and El-Shoubary teach identical or substantially identical stir-in titanium dioxide pigment compositions for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary) comprising a plurality of titanium dioxide particles (par. [0017] of Su; pars. [0019-20] of El-Shoubary) and a dispersant package and their respective constituents deposited on the surfaces of said titanium dioxide particles (pars. [0018-22], [0032], [0036-37], [0052-53], [0083] of Su; pars. [0023-24], [0034-38], [0041-42] of El-Shoubary).

Referring to Applicant’s claim 28, Su teaches a method of forming a stir-in titanium dioxide pigment composition in dry form for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3; the titanium dioxide pigment composition of Su is capable of being “stirred in” an aqueous medium containing latex particles dispersed therein), comprising: providing a plurality of titanium dioxide particles (par. [0017] of Su); providing a dispersant package (pars. [0018-19], [0036]; the polymer of Su is equivalent to Applicant’s claim term “a dispersant package”; Su teaches the polymer can comprise multiple backbones attached to one or more titanium dioxide functional groups and one or more latex functional groups), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants (par. [0022] of Su), polymeric dispersants (pars. [0020], [0022], [0032], [0036-37], [0083] of Su) and combinations thereof (par. [0036] of Su); and at least one polyhydric alcohol component (par. [0022] of Su); depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (par. [0052], [0056] of Su); and after depositing said dispersant package on the surfaces of said titanium dioxide particles (par. [0056] of Su), drying said titanium dioxide particles to form a stir-in titanium dioxide pigment composition in dry form (pars. [0053, [0056] of Su).
Although Su teaches providing a plurality of titanium dioxide particles (par. [0017] of Su), Su does not teach explicitly said titanium dioxide particles are “raw titanium dioxide particles, and said method further comprises: prior to depositing said dispersant package on said surfaces of said raw titanium dioxide particles, grinding said titanium dioxide particles to a desired particle size and filtering and washing said ground titanium dioxide particles to form a wet pigment filter cake; wherein said dispersant package is deposited on said surfaces of said titanium dioxide particles by mixing said dispersant package with said wet pigment filter cake” according to Applicant’s claim language.
However, El-Shoubary teaches a method of forming a titanium dioxide pigment composition in dry form for use in a waterborne latex paint formulation (See Abstract; pars. [0023], [0041], [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), comprising: providing a plurality of titanium dioxide particles (pars. [0019-20] of El-Shoubary); providing a dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (pars. [0034-36]; triethanolamine, 2-amino-2-methyl-1-propanol, 2-amino-2-methyl-1,3- propanediol and 2-amino-2-ethyl-1,3-propanediol of the dispersant agent of El-Shoubary are equivalent to Applicant’s claim term “at least one amine functional group and at least one hydroxy functional group”); dispersant agent (pars. [0034-38] of El-Shoubary); and at least one polyhydric alcohol component (par. [0024]; trimethylolpropane and pentaerythritol of the organic compound of El-Shoubary are equivalent to Applicant’s claim term “at least one polyhydric alcohol component); and depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of up to 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle); and after depositing said dispersant package on the surfaces of said titanium dioxide particles, drying said titanium dioxide particles (pars. [0023], [0041] of El-Shoubary).  El-Shoubary teaches further said titanium dioxide particles are raw titanium dioxide particles (par. [0020] of El-Shoubary), and said method further comprises: prior to depositing said dispersant package on said surfaces of said raw titanium dioxide particles grinding said titanium dioxide particles to a desired particle size (pars. [0021], [0044] of El-Shoubary) and filtering and washing said ground titanium dioxide particles to form a wet pigment filter cake (pars. [0023], [0041] of El-Shoubary); wherein said dispersant package is deposited on said surfaces of said titanium dioxide particles by mixing said dispersant package with said wet pigment filter cake (pars. [0024], [0040-41] of El-Shoubary).
There is a reasonable expectation the use of raw titanium dioxide particles and the direct deposition of the polymer onto the raw titanium dioxide particles of Su can be modified according to the teachings of El-Shoubary.  Both Su and El-Shoubary teach identical or substantially identical stir-in titanium dioxide pigment compositions for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary) comprising a plurality of titanium dioxide particles (par. [0017] of Su; pars. [0019-20] of El-Shoubary) and a dispersant package and their respective constituents deposited on the surfaces of said titanium dioxide particles (pars. [0018-22], [0032], [0036-37], [0052-53], [0083] of Su; pars. [0023-24], [0034-38], [0041-42] of El-Shoubary).  As both Su and El-Shoubary teach methods for preparing identical or substantially identical stir-in titanium dioxide pigment compositions for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Su and adopt the specific processing steps taught by El-Shoubary.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so as a matter of routine engineering and design given both Su and El-Shoubary teach methods for preparing identical or substantially identical stir-in titanium dioxide pigment compositions for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary).

Referring to Applicant’s claim 29, Su as modified by El-Shoubary teaches the method further comprises the steps of drying said wet pigment filter cake to form a dried pigment filter cake (par. [0041] of El-Shoubary); crushing said dried pigment filter cake to form a crushed pigment filter cake (pars. [0023], [0041] of El-Shoubary); and steam micronizing said crushed filter cake to form said titanium dioxide pigment composition (pars. [0023], [0041] of El-Shoubary).

Referring to Applicant’s claim 31, Su teaches a method of forming a stir-in titanium dioxide pigment composition slurry for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3; the titanium dioxide pigment composition of Su is capable of being “stirred in” an aqueous medium containing latex particles dispersed therein), comprising: providing an aqueous medium (pars. [0017], [0042], [0053], [0056] of Su); providing a plurality of titanium dioxide particles (par. [0017] of Su); providing a dispersant package (pars. [0018-19], [0036]; the polymer of Su is equivalent to Applicant’s claim term “a dispersant package”; Su teaches the polymer can comprise multiple backbones attached to one or more titanium dioxide functional groups and one or more latex functional groups), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants (par. [0022] of Su), polymeric dispersants (pars. [0020], [0022], [0032], [0036-37], [0083] of Su) and combinations thereof (par. [0036] of Su); and at least one polyhydric alcohol component (par. [0022] of Su); and depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package to form a titanium dioxide pigment composition (par. [0052], [0056] of Su); and dispersing said titanium dioxide pigment composition in said aqueous medium to form a stir-in titanium dioxide pigment composition slurry (par. [0056] of Su), wherein prior to being dispersed in said aqueous medium, said titanium dioxide pigment composition is in dry form (pars. [0053], [0056] of Su).
Although Su teaches providing a plurality of titanium dioxide particles (par. [0017] of Su), Su does not teach explicitly said titanium dioxide particles are “raw titanium dioxide particles, and said method further comprises: prior to depositing said dispersant package on said surfaces of said raw titanium dioxide particles, grinding said titanium dioxide particles to a desired particle size and filtering and washing said ground titanium dioxide particles to form a wet pigment filter cake; wherein said dispersant package is deposited on said surfaces of said titanium dioxide particles by mixing said dispersant package with said wet pigment filter cake” according to Applicant’s claim language.
However, El-Shoubary teaches a method of forming a titanium dioxide pigment composition slurry for use in a waterborne latex paint formulation (See Abstract; pars. [0023], [0041], [0064-68], [0103-107], [0123-125]; Example 4 of El- Shoubary), comprising: providing an aqueous medium (pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary); providing a plurality of titanium dioxide particles (pars. [0019-20], [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary); providing a dispersant package (pars. [0024], [0042], [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (pars. [0034-36]; triethanolamine, 2-amino-2-methyl-1-propanol, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol of the dispersant agent of El-Shoubary are equivalent to Applicant’s claim term “at least one amine functional group and at least one hydroxy functional group”); dispersant agent (pars. [0034-38] of El-Shoubary); and at least one polyhydric alcohol component (par. [0024]; trimethylolpropane and pentaerythritol of the organic compound of El-Shoubary are equivalent to Applicant’s claim term “at least one polyhydric alcohol component); and depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of up to 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package to form a titanium dioxide pigment composition (pars. [0024], [0042], [0064-68], [0103-107], [0123-125]; Example 4; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle); and dispersing said titanium dioxide pigment composition in said aqueous medium (pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), wherein prior to being dispersed in said aqueous medium, said titanium dioxide pigment composition is in dry form (pars. [0023], [0041], [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary).  El-Shoubary as modified by Finegan teaches said titanium dioxide particles are raw titanium dioxide particles (par. [0020] of El-Shoubary), and said method further comprises: prior to depositing said dispersant package on said surfaces of said raw titanium dioxide particles, grinding said titanium dioxide particles to a desired particle size (pars. [0021], [0044] of El-Shoubary) and filtering and washing said ground titanium dioxide particles to form a wet pigment filter cake (pars. [0023], [0041] of El-Shoubary); wherein said dispersant package is deposited on said surfaces of said titanium dioxide particles by mixing said dispersant package with said wet pigment filter cake (pars. [0024], [0040-41] of El-Shoubary).
There is a reasonable expectation the use of raw titanium dioxide particles and the direct deposition of the polymer onto the raw titanium dioxide particles of Su can be modified according to the teachings of El-Shoubary.  Both Su and El-Shoubary teach identical or substantially identical stir-in titanium dioxide pigment compositions for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary) comprising a plurality of titanium dioxide particles (par. [0017] of Su; pars. [0019-20] of El-Shoubary) and a dispersant package and their respective constituents deposited on the surfaces of said titanium dioxide particles (pars. [0018-22], [0032], [0036-37], [0052-53], [0083] of Su; pars. [0023-24], [0034-38], [0041-42] of El-Shoubary).  As both Su and El-Shoubary teach methods for preparing identical or substantially identical stir-in titanium dioxide pigment compositions for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Su and adopt the specific processing steps taught by El-Shoubary.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so as a matter of routine engineering and design given both Su and El-Shoubary teach methods for preparing identical or substantially identical stir-in titanium dioxide pigment compositions for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract; pars. [0064- 68], [0103-107], [0123-125]; Example 4 of El-Shoubary).

Referring to Applicant’s claim 32, Su as modified by El-Shoubary teaches the method further comprises the steps of prior to dispersing said titanium dioxide pigment composition in said aqueous medium, drying said wet pigment filter cake to form a dried pigment filter cake (par. [0041] of El-Shoubary); crushing said dried pigment filter cake to form a crushed pigment filter cake (pars. [0023], [0041] of El-Shoubary); and steam micronizing said crushed filter cake to form said titanium dioxide pigment composition (pars. [0023], [0041] of El-Shoubary).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2016/0122472 A1 to Su et al. (hereinafter “Su”) as applied to claims 1, 3 and 9 above, and further in view of United States Patent No. 4,978,396 to Story (hereinafter “Story”).

Referring to Applicant’s claim 8, Su teaches a stir-in titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3; the titanium dioxide pigment composition of Su is capable of being “stirred in” an aqueous medium containing latex particles dispersed therein), comprising: a plurality of titanium dioxide particles (par. [0017] of Su); and a dispersant package (pars. [0018-19], [0036]; the polymer of Su is equivalent to Applicant’s claim term “a dispersant package”; Su teaches the polymer can comprise multiple backbones attached to one or more titanium dioxide functional groups and one or more latex functional groups) deposited on the surfaces of said titanium dioxide particles in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (par. [0052] of Su), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants (par. [0022] of Su), polymeric dispersants (pars. [0020], [0022], [0032], [0036-37], [0083] of Su) and combinations thereof (par. [0036] of Su); and at least one polyhydric alcohol component (par. [0022] of Su), wherein said titanium dioxide pigment composition is in dry form (par. [0053] of Su).
Although Su teaches at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su), Su does not teach the at least one non-volatile neutralizing agent includes “inorganic alkali salts are selected from the group consisting of alkali metal carbonates, alkali metal bicarbonates, and combinations thereof” according to Applicant’s claim language.
However, Story teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; the titanium dioxide pigment slurry of Story is equivalent to Applicant’s claim term “a titanium dioxide pigment composition”), comprising: a plurality of titanium dioxide particles (col. 2, ll. 57-62); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of from about 0.01 to about 2.0 percent by weight based on the combined weight of said titanium dioxide particles and said dispersant package (col. 3, ll. 33-39), said dispersant package including: at least one non-volatile neutralizing agent such as an alkali metal phosphate compound (col. 3, ll. 28-33; the alkali metal phosphate compound, such as sodium hexametaphosphate, sodium and potassium polyphosphate and sodium pyrophosphate, of Story is equivalent to Applicant’s claim terms “at least one non-volatile neutralizing agent” and “inorganic alkali salts”); at least one dispersant component selected from the group of low molecular weight monomeric dispersants, polymeric dispersants and combinations thereof (col. 4, 1. 63 - col. 5, 1. 7; the substituted aliphatic carboxylic acids and alkanolamines of Story are equivalent to Applicant’s claim terms “low molecular weight monomeric dispersants” and “polymeric dispersants” respectively); and at least one polyhydric alcohol component (col. 4, 1. 63 - col. 5, 1. 7).
There is a reasonable expectation the at least one non-volatile neutralizing agent, that is, the organic compounds such as 2-amino-2-methyl-1-propanol taught by Su can be substituted with an alkali metal phosphate compound, for example, alkali metal phosphate compound, such as sodium hexametaphosphate, sodium and potassium polyphosphate or sodium pyrophosphate, taught by Story. Both Su and Story teach utilizing an identical organic compound such as 2-amino-2- methyl-1-propanol (par. [0021] of Su; col. 4, 1. 63 — col. 5, 1. 6 of Story) for use as dispersing agents (pars. [0017-20], [0021] of Su; col. 3, ll. 33-39 of Story) in titanium dioxide pigment compositions (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract of Story).  Given both Su and Story teach utilizing identical organic compounds as dispersing agents (pars. [0017-20], [0021] of Su; col. 4, 1. 63 — col. 5, 1. 6 of Story), and Story teaches further utilizing an alkali metal phosphate compound as a dispersing agent in a titanium dioxide pigment composition (col. 3, ll. 28-33 of Story), the teachings of Story establish the suitability of both organic compounds and alkali metal phosphate compounds as dispersing agents in a titanium dioxide pigment compositions and thus also the equivalence and substitutability of organic compounds by alkali metal phosphate compounds for use as dispersing agents in titanium dioxide pigment compositions. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the organic compounds of Su with the alkali metal phosphate compounds of Story for use as dispersing agents in a titanium dioxide pigment compositions.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the teachings of Story establish the suitability of both organic compounds and alkali metal phosphate compounds as dispersing agents in a titanium dioxide pigment compositions and thus also the equivalence and substitutability of organic compounds by alkali metal phosphate compounds for use as dispersing agents in a titanium dioxide pigment compositions. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 10, Su teaches a stir-in titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3; the titanium dioxide pigment composition of Su is capable of being “stirred in” an aqueous medium containing latex particles dispersed therein), comprising: a plurality of titanium dioxide particles (par. [0017] of Su); and a dispersant package (pars. [0018-19], [0036]; the polymer of Su is equivalent to Applicant’s claim term “a dispersant package”; Su teaches the polymer can comprise multiple backbones attached to one or more titanium dioxide functional groups and one or more latex functional groups) deposited on the surfaces of said titanium dioxide particles in an amount of from 0.01 to 1% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (par. [0052] of Su), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (par. [0021] of Su); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants (par. [0022] of Su), polymeric dispersants (pars. [0020], [0022], [0032], [0036-37], [0083] of Su) and combinations thereof (par. [0036] of Su); and at least one polyhydric alcohol component (par. [0022] of Su), wherein said titanium dioxide pigment composition is in dry form (par. [0053] of Su).
Although Su teaches low molecular weight monomeric dispersants (par. [0022] of Su), Su does not teach said low molecular weight monomeric dispersants are selected “from the group consisting of sodium hexametaphosphate, phosphate carboxylic acids, salts of phosphate carboxylic acids, hydroxyl carboxylic acids, salts of hydroxyl carboxylic acids, and combinations thereof” according to Applicant’s claim language.
However, Story teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; the titanium dioxide pigment slurry of Story is equivalent to Applicant’s claim term “a titanium dioxide pigment composition”), comprising: a plurality of titanium dioxide particles (col. 2, ll. 57-62); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of from about 0.01 to about 2.0 percent by weight based on the combined weight of said titanium dioxide particles and said dispersant package (col. 3, ll. 33-39), said dispersant package including: at least one non-volatile neutralizing agent such as an alkali metal phosphate compound (col. 3, ll. 28-33; the alkali metal phosphate compound, such as sodium hexametaphosphate, sodium and potassium polyphosphate and sodium pyrophosphate, of Story is equivalent to Applicant’s claim terms “at least one non-volatile neutralizing agent” and “inorganic alkali salts”); at least one dispersant component selected from the group of low molecular weight monomeric dispersants, polymeric dispersants and combinations thereof (col. 4, 1. 63 - col. 5, 1. 7; the substituted aliphatic carboxylic acids and alkanolamines of Story are equivalent to Applicant’s claim terms “low molecular weight monomeric dispersants” and “polymeric dispersants” respectively); and at least one polyhydric alcohol component (col. 4, 1. 63 - col. 5, 1. 7).

There is a reasonable expectation the low molecular weight dispersant, such as carboxylic acids and tri carboxylic acids of Su (pars. [0022], [0037] of Su) can be substituted with any one of the alkanolamines, e.g., monoethanolamine and triethanolamine, taught by Story (col. 4, 1. 63 - col. 5, 1. 7 of Story).  Su teaches the dispersing agent disclosed therein include both carboxylic acids and tri carboxylic acids of Su (pars. [0022], [0037]), while Story teaches dispersing agents include low molecular weight monomeric dispersants such as carboxylic acids (col. 4, 1. 63 - col. 5, 1.7 of Story) and alkanolamines, e.g., monoethanolamine and triethanolamine (col. 4, 1. 63 - col. 5, 1.7 of Story).  Both Su and Story teach utilizing the identical organic compound, that is, carboxylic acids (par. [0022] of Su; col. 4, 1. 63 — col. 5, l. 6 of Story) for use as dispersing agents (pars. [0017-20], [0022] of Su; col. 3, ll. 33-39 of Story) in titanium dioxide pigment compositions (See Abstract; pars. [0017], [0053], [0056], [0093-104]; Tables 1-3 of Su; See Abstract of Story).  Given both El-Shoubary and Story teach utilizing the identical organic compounds, e.g., carboxylic acids as dispersing agents (pars. [0017-20], [0022] of Su; col. 3, ll. 33-39; col. 4, 1. 63 — col. 5, l. 6 of Story), and Story teaches further utilizing low molecular weight monomeric dispersants such as alkanolamines, e.g., triethanolamine (col. 4, 1. 63 - col. 5, 1. 7 of Story), the teachings of Story establish the suitability of organic compounds and low molecular weight monomeric compounds as dispersing agents in titanium dioxide pigment compositions and thus also the equivalence and substitutability of organic compounds by low molecular weight monomeric compounds for use as dispersing agents in a titanium dioxide pigment compositions. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R- 08.2012]  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the low molecular weight monomeric dispersants, e.g., carboxylic acids, of Su (pars. [0022], [0037] of Su) with the low molecular weight monomeric dispersants such as alkanolamines, e.g., triethanolamine (col. 4, 1. 63 - col. 5, 1. 7 of Story) for use as dispersing agents in a titanium dioxide pigment compositions.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the teachings of Story establish the suitability of organic compounds and low molecular weight monomeric compounds as dispersing agents in titanium dioxide pigment compositions and thus also the equivalence and substitutability of organic compounds by low molecular weight monomeric compounds for use as dispersing agents in a titanium dioxide pigment compositions. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Response to Arguments
Applicant’s remarks, see Amendment and Response (37 CFR 1.111), filed August 25, 2022, with respect to the objection of claim 11; the rejection of claims 1-7, 9, 11, 13, 14 and 48 under 35 USC 103; the rejection of claims 8 and 10 under 35 USC 103; and, the rejection of claim 12 under 35 USC 103, have been fully considered and are persuasive.  Therefore, the aforementioned claim objection and claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of United States Pre-Grant Patent Application Publication No. 2016/0122472 A1 to Su et al.; United States Pre-Grant Patent Application Publication No. 2006/0107873 A1 to El-Shoubary et al.; and, United States Patent No. 4,978,396 to Story.
After reviewing again Applicant's Amendment and Response under 37 CFR 1.111 filed August 25, 2022: the Official action mailed March 15, 2022: cited prior art of record; and, the Declaration of Venkata Rama Rao Goparaju, Ph.D. filed September 10, 2021, examiner recognized the proposed modification of the El-Shoubary reference using the Finegan reference was not tenable.  Examiner noted the proposed modification set forth on pages 5-8 of the Official action mailed March 15, 2022 required utilizing phosphorous-containing monomers of Finegan as a second dispersant agent in the composition taught by El-Shoubary.  However, examiner noted further the phosphorous-containing monomer of Finegan is a unit of the emulsion copolymer taught by Finegan and cannot be utilized in isolation.  The question then became whether the emulsion copolymer of Finegan can be utilized as a second dispersant in the composition of El-Shoubary.  Finegan teaches the emulsion copolymer comprise acid-functional or anionic monomers that contain carboxylic acid groups (col. 2, ll. 48-57; col. 3, l. 60 - col. 4, l. 7 of Finegan).  In contrast, El-Shoubary teaches the one or more polyprotic acids used
therein contain substantially no carboxylic acid (pars. [0010], [0037] of El-Shoubary).  Even if Finegan teaches the carboxylic acid groups are present in low levels (col. 2, Il. 48-54; col. 3, Il. 56-60 of Finegan), El-Shoubary teaches explicitly the polyprotic acids disclosed therein contain substantially no carboxylic acid (pars. [0010], [0037] of El-Shoubary).  As El-Shoubary teaches away from utilizing carboxylic acid (pars. [0010], [0037] of El-Shoubary), a person having ordinary skill in the art before the effective filing date of the present application would not be motivated to make the proposed modification to El-Shoubary's teachings using Finegan's teachings. For this reason, examiner acknowledged the former rejection of claims 1-7, 9, 11, 13, 14, 27-34 and 48 under 35 USC 103; former rejection of claims 8 and 10 under 35 USC 103; and, former rejection of claim 12 under 35 USC 103 must be withdrawn and a new search of the prior art conducted.
The prior art search that followed discovered United States Pre-Grant Patent Application Publication No. 2016/0122472 A1 to Su et al. whose teachings are set forth herein in the current pending claim rejections under 35 USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731